By the Court,

Sutherland, J.
All the charges in the bill of particulars were for work, labor and services in 1824, before the company changed its name; specific dates were given for the items, and they were all in that year. It appeared therefore, on the face of the bill, that the association, as it existed in 1824, was intended to be charged, and the misdescription of the name or style of the association at the head of the bill could not have misled or deceived the defendants. This was a mere voluntary association, not an incorporated company ; they were sued as partners, and the bill of particulars was a bill in that cause—a bill against the individuals sued. It was not necessary that the bill should have any caption at all; it is no part of it, and may be entirely rejected. The judgment below must be reversed.
Judgment reversed.